DETAILED ACTION
Reissue Application:  
Non-Final Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status After the Amendment of 11/30/2021
Claims 1-2 are canceled.  Claim 3 is amended.  Claims 4-8 are new.
Withdrawn Objections & Rejections
Previous rejections not mentioned in this Office Action are withdrawn because of the amendment, response, and Rosen Declaration all filed on 11/30/2021.
Claim Rejections - 35 USC § 251, Broadened Claims After Two Years

Claims 3-8 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two year statutory period. 

The amendment of 11/30/2021 introduced the phrase “a portion of” into step a), claim 3, line 7, after the phrase “injecting an at least,” thus allowing less than the entire portion of a prefilled syringe containing l-epinephrine formulation to be injected into the IV fluid bag.  
	A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.
	Since the reissue declarations submitted are not directed to broadening errors and there is no intent to unequivocally broaden in the reissue application within two years from the patent grant, claims 3-8 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two-year statutory period.  See MPEP §1412.03(IV). 
Claim Rejections - 35 USC § 251, New Matter & 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-8 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  

Claims 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The added material, which is not supported by the prior patent, is as follows:  The amendment of 11/30/2021 introduced the phrase “a portion of an at least” into step a), claim 3, line 7.  The introduction of this phrase affects the scope of the claims by including portions (amounts) less than the entire 10 mL of prefilled syringe containing 0.1 mg/mL epinephrine.  
The original specification states at col. 11, lines 38-42 that the at least one prefilled syringe preferably contains 10 mL of a 0.1 mg per concentration of epinephrine.  However, the new matter phrase “a portion of,” which precedes “an at least one prefilled syringe of a 1 mg in 10 mL injectable liquid pharmaceutical formulation of l-epinephrine,” is not stated in the specification of the ’728 Patent.  
Accordingly, the ’728 specification only supports this newly added “at least a portion of” phrase, when the entire portion, i.e., 10 mL, of the prefilled syringe of 0.1 mg/mL epinephrine is less than the entire 10 mL of the 0.1 mg/mL epinephrine of the prefilled syringe is new matter that is not supported by the ’728 specification.  Absent evidence showing support for the entire breadth and scope of the phrase “at least a portion of,” claims 3-8 are rejected, because they (1) contain new matter added to the reissue application under 35 U.S.C. 251 and (2) lack written description under 35 U.S.C. 112(a).
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Belcher Label1 in combination with Remington2, Taneja3, Ingle4, and Cancaster5.

As amended, claim 3 is directed to a method of treating a patient having, developing, or recovering from septic shock with continuous intravenous (IV) infusion of l-epinephrine by injecting at least a portion of at least one prefilled syringe of 1 mg in 10 mL (i.e., 0.1 mg/mL) of l-epinephrine formulation into a 1,000 mL saline/dextrose & sodium chloride IV fluid bag,  resulting in a diluted concentration of about 1 g/mL administered to the patient via IV line and/or catheter.  The formulation includes a tonicity agent; is free of epinephrine bitartrate; has no more than 12.5% total impurities or no more than 12% d-epinephrine.  The continuous l-epinephrine infusion is further titrated based on the patient’s blood pressure to achieve the desired hemodynamic goals or to stabilize the patient’s vital signs, and further weans the continuous l-epinephrine infusion.  Lastly, the method includes the optional step of protecting the l-epinephrine degradation & impurities from forming so that the continuous IV infusion of l-epinephrine has a ratio of l-epinephrine:d-epinephrine greater than 4:1.  
The combination of Belcher Label with Remington, Taneja, Ingle, and Cancaster, meet the limitations of amended claim 3, as detailed below.
  
Belcher Label teaches treating a patient undergoing septic shock with continuous intravenous IV infusion of l-epinephrine dosage formulation (p 1, left column and p 2).  The epinephrine injection formulation is a sterile aqueous solution containing 1 mg/mL epinephrine hydrochloride, sodium chloride (a tonicity agent), water, and contains no sulfites (pp 3, 6, and 8).  Belcher Label teaches adding 1 mL (1 mg) epinephrine formulation from the ampule into 1,000 mL 5% dextrose solution/5% dextrose and sodium chloride (a tonicity agent) solution to provide a diluted concentration of 1 microgram/mL epinephrine formulation (p 2), thereby meeting most of the limitations in steps a) and b) of claim 3, although Belcher Label is not explicit about the use of a fluid bag.  In septic shock patients, Belcher Label provides hemodynamic support by disclosing epinephrine dosing infusion rates of 0.05 mcg/kg/min to 2 mcg/kg/min.  In order to achieve a desired mean arterial pressure (MAP), the Belcher Label epinephrine infusion is titrated (p 2), thus meeting claim 3, step c).  The Belcher Label epinephrine infusion is periodically adjusted to achieve the desired blood pressure (vital sign) goal of the patient (p 2), thus meeting claim 3, step c).  Once hemodynamic stabilization is achieved, Belcher Label further instructs to wean the epinephrine incrementally in the patient over time (p 2), thereby meeting claim 3, step d).  Belcher Label explicitly teaches to protect the epinephrine ampule from light, which includes UV radiation, prior to usage (p 8).
Belcher Label does not specifically teach using 1) an IV fluid bag & IV administration line, 2) epinephrine that has no more than 12.5% total impurities or no more than 12% d-
With regard to 1) above, Remington discloses that fluids, e.g., dextrose or saline, are delivered intravenously in an infusion bag, e.g., a polyvinyl chloride flexible container, to a patient with an IV administration set that is sterile, pyrogen-free, and disposable (pp 839-841, Figure 42-1 and Figure 42-4).  
It would have been obvious to one having ordinary skill in the art to use an IV fluid bag & administration line, as disclosed by Remington, to deliver the epinephrine continuously via IV infusion to a septic shock patient, as taught by Belcher Label.  The motivation to do so would provide continuous IV infusion of epinephrine and fluids that are sterile, pyrogen-free, and disposable with a predictable and reasonable expectation of success.
With regard to 2) above, Taneja discloses more potent and less toxic epinephrine formulations for medical use, e.g., septic shock (Title; 1:38-51; 3:25-29 and 47-51; 5:4-48; 6:6-8 and 16-23; and claims 1 and 6).  Sterile containers of Taneja include ampules, vials with caps, and syringes to make prefilled syringes or autoinjectors (3:49-51).  Stored in a sterilized prefilled syringe or autoinjector, the Taneja formulation that contains no more than 12.5% total impurities, including no more than 12% d-epinephrine, and provides safer medicinal use (2:47-58 and 62-68; 3:9-14 and 42-56; and 5:4-14 and 27-65).  Taneja further teaches the epinephrine solution “can be made in larger volumes in other sterile containers,” e.g., vials, syringes, and autoinjectors (5:9-14).  
With regard to 3) above, Ingle discusses the benefits of utilizing a pre-filled syringe (PFS) in lieu of conventional parenteral delivery systems, e.g., ampoule/vial and a syringe/needle unit (pp 1393-1394).  In traditional methods, breaking the ampoule may result in glass flakes 
It would also have been obvious to one having ordinary skill in the art to replace the ampoule, as taught by Belcher Label, with a prefilled syringe, as disclosed by Ingle.  The motivation for this replacement with a prefilled syringe results in a litany of benefits, namely less overfilling leading to decreased production costs, less environmental waste, and improved patient healthcare, e.g., accurate dosing, decreased impurities, and less administration steps in emergencies, such as treating patients with septic shock, with reasonable expectation of success.  
With regard to 4) above, Cancaster provides guidance in selecting the size of a syringe based on the manner of delivery of the medication (p 1).  In the Syringe Size Continuum graph, Cancaster indicates that the larger the syringe the lower the pressure flow and Cancaster states explicitly that 10 mL to 12 mL syringes are commonly used for catheters and medical tubing (p 2).   

Taneja provides further motivation to use larger containers, i.e., prefilled syringe, by disclosing that the epinephrine solution can be made into larger volumes.  In view of the art, the selection of a 10 mL syringe of 1 mg in 10 mL (0.1 mg/mL) epinephrine injected into a 1,000 mL IV fluid bag, which uses medical tubing & a catheter, is a conventional choice that would deliver a diluted concentration of 1 microgram/mL epinephrine via continuous infusion to a septic shock patient with a predictable and reasonable expectation of success.    
Even though step e) of claim 3 is currently optional, Belcher Label in combination with Taneja renders obvious the limitation of the continuous IV infusion of l-epinephrine having a ratio of l-epinephrine:d-epinephrine greater than 4:1 to prevent l-epinephrine degradation and impurities from forming.  
The Taneja formulation of l-epinephrine stipulates, “no more than 12.5% total impurities or no more than 12% d-epinephrine” (5:12-22 and claims 1, 4, and 6).  Assuming the formulation contains 87.5% l-epinephrine and “no more than 12% d-epinephrine,” the ratio of l-epinephrine to d-epinephrine in Taneja would be approximately 7.3:1, thereby meeting the optionally claimed ratio.  

Regarding dependent claim 5, Belcher Label does not specifically teach using at least two IV fluid bags.  
However, Belcher Label teaches adding epinephrine from the ampule to the 5% dextrose solution (p 2).  Belcher Label teaches, “[c]ontinuous epinephrine infusion is generally required over several hours or days until the patient’s hemodynamic status improves” (emphasis added) (p 2). 
It would have been obvious to increase the number of IV fluid bags from one IV fluid bag to at least two IV fluid bags.  The motivation to do so is because Belcher Label teaches continuous infusion of epinephrine is required to be administered generally over a period of several hours or days until the patient’s hemodynamic status improves, which would result in using at least two or multiple IV fluid bags when treating a patient with septic shock.  
Regarding dependent claims 6 and 7, Belcher Label teaches, “[c]ontinuous epinephrine infusion is generally required over several hours or days until the patient’s hemodynamic status improves” (emphasis added) (p 2).  
The Belcher Label epinephrine infusion timeframe of several hours or days is maintained until the patient’s hemodynamic status improves, which meets the “at least half a day” and “at least one day” limitations in claims 6 and 7, respectively.  The selection of a particular timeframe of continuous IV infusion of epinephrine as in claims 6 and 7 would have been obvious in view 
Regarding dependent claim 8, Belcher Label does not specifically teach using at least two prefilled syringes of a 1 mg in 10 mL epinephrine formulation.
However, Belcher Label teaches, “[c]ontinuous epinephrine infusion is generally required over several hours or days until the patient’s hemodynamic status improves” (emphasis added) (p 2).  
It would have been obvious to increase the number of prefilled syringes of epinephrine from one to at least two prefilled syringes of epinephrine.  The motivation to do so is because Belcher Label teaches continuous infusion of epinephrine is generally required to be administered over a period of several hours or days until the patient’s hemodynamic status improves, which would result in using at least two or multiple prefilled syringes of epinephrine when treating a patient with septic shock.  
Response to Arguments
Applicant’s arguments filed 11/30/2021 have been fully considered but are moot in view of the new ground of rejection.
Conclusion
Claims 3-8 are pending.
Claims 3-8 are rejected.
Future Correspondence
	An inquiry concerning this communication or earlier communications from the examiner should be directed to Dwayne C. Jones whose telephone number is (571) 272-0578.  The examiner can normally be reached on Mondays-Fridays from 10:00 am to 6:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean Witz, may be reached at (571) 272-0927.  The official fax No. for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications may be obtained from Private PAIR only.  For more information about PAIR system, see http://pair-direct.uspto.gov  Should you have any questions on access to the Private PAIR system, contact the Electric Business Center (EBC) at 1-866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 1-800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

All correspondence relating to this Reissue should be directed:
	By EFS:	Registered users may submit via the electronic filing system EFS-
			Web, at http://efs.uspto.gov/efile/myportal/efs-registered.

By Mail to:	Mail Stop Ex Parte Reexam
				Central Reexamination Unit 
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA  22313-1450

By Fax:	571-273-9900

By hand to:	Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

For EFS-Web transmissions, 37 CFR 1.8(a)(1)(i)(C) and (ii) states that correspondence (except for a request for reexamination and a corrected replacement request for reexamination) will be considered timely if (a) it is transmitted via the Office’s electronic filing system in accordance with 37 CFR 1.6(a)(4), and (b) includes a certificate of transmission for each piece of  correspondence stating the date of transmission, which is prior to the expiration of the set period of time in the Office Action.


/Dwayne C. Jones/				/Timothy J. Kugel/
Patent Reexamination Specialist		Patent Reexamination Specialist
Central Reexamination Unit, 3991		Central Reexamination Unit, 3991

	/Jean C. Witz/
	Supervisory Patent Reexamination Specialist
	CRU 3991


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1     Epinephrine Injection USP, 1 mg/mL (1:1000) ampule for IV infusion from Belcher Pharmaceuticals, LLS of July 2014 (hereinafter referred to as Belcher Label).
        
        2     Remington, The Science and Practice of Pharmacy, 21st Ed., Lippincott, Williams & Wilkins, 2006, pp 839-841 and 1386 (hereinafter referred to as Remington).  
        
        3     US Patent No. 9,283,197 B1 issued on 03/15/2016 to Taneja (hereinafter referred to as Taneja).
        
        4     Ingle, R. et al., “Pre-filled syringe – a ready-to-use drug delivery system:  a review,” Expert Opinion on Drug Delivery, 11:9, pp 1391-1399, 2014, https://doi.org/10.1517/17425247.2014.923400 (hereinafter referred to as Ingle).
        
        5     Cancaster, Burt, "Selecting Syringes and Needles," Vitality Medical, pp 1-8, April 21, 2015. [online], [retrieved on 01/22/2022]. Retrieved from the internet < URL: https://www.vitalitymedical.com/blog/selecting-syringes-and-needles.html > (hereinafter referred to as Cancaster).